Citation Nr: 1115959	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-10 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for a lung disability, claimed as due to exposure to pesticides.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1985 to December 1988.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for a lung disability on the basis that new and material evidence had not been received.

In February 2008, the Veteran testified during a hearing before the undersigned at the RO.

In October 2009, the Board found new and material evidence to reopen the Veteran's claim, and remanded the reopened claim for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In December 2010, VA's Appeals Management Center (AMC) granted service connection for mixed headache type, both migraine and tension, which is a substantial grant of the benefit sought.  That matter is no longer in appellate status.

In February 2011, the Board received written notification that the Veteran's power of attorney in favor of the California Department of Veteran Affairs had been revoked by the Veteran in October 2009.  Under these circumstances, the Board considers that the Veteran has elected to pursue his claim pro se.


FINDING OF FACT

There is no competent evidence that the Veteran currently has a lung disability that is related to active service. 


CONCLUSION OF LAW

A chronic lung disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through August 2003 and October 2009 letters, the RO or VA's Appeals Management Center (AMC) notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the October 2009 letter, the AMC specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show that current disability was related to active duty would be helpful in substantiating the claim (and, in fact, the issue was subsequently remanded by the Board to obtain this evidence).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  Here, the Veteran's enlistment examination in November 1984 revealed no defects other than scars on the Veteran's left elbow and left knee.

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Statements of the Veteran in the claims file, received in 1995, described his units' response to a fire involving hazardous materials at Camp Pendleton in November 1987.  While most persons were evacuated from among three camps, his unit was ordered to stay on base in an office.  The Veteran described the wind shifting gasses toward the office around noontime, and that several persons had symptoms of nausea and were teary eyed, along with having a funny taste in their mouths.  He reported feelings of chest pain, or pressure on his chest.  In February 2008, the Veteran testified that a huge plume of pesticides went into the air during the November 1987 fire, and that the base was evacuated.  He testified that his unit was ordered to stay in an office, and that the wind shifted the huge plume of dichloropropene in the sky towards the office.  The Veteran testified that the unit did its best to shut the windows, and that his lungs were okay now.  The Veteran also reported exposure to asbestos from February 1988 to December 1988, while working in a building that was undergoing renovations.  

A newspaper article describing the fire at Camp Pendleton Marine base in 1987 revealed that fire investigators had found the remains of 12 to 20 containers of 1,3-dichloropropene, a toxic soil fumigant.

Service treatment records, dated in June 1988, reveal that the Veteran reported potential exposure to low level asbestos during a renovation project within his work building.  On examination, lungs were clear to auscultation.  Chest X-rays taken in October 1988 and in November 1988 were within normal limits.  On a "Report of Medical History" completed by the Veteran in November 1988, he reported pain or pressure in his chest.  The examiner noted bone pain in chest.  To the extent the Veteran is claiming that he was exposed to toxic fumes and materials in service, the Board finds that he is competent and credible.  

Private treatment records, dated in January and May 1994, reveal positive findings that the Veteran's lungs appeared hyperinflated.

Chest X-rays taken on VA examination in June 1995 reveal findings compatible with chronic obstructive pulmonary disease.  There was prominence of the anterior clear space, hyperinflation, and hyperlucency.  No acute cardiopulmonary disease was suspected.  The final diagnoses included chronic obstructive pulmonary disease.

In April, July, and October 2003, a VA physician suggested that the Veteran's history of chronic obstructive pulmonary disease was questionable, given the normal results of pulmonary function testing in March 2003.  The physician noted a finding of mild hyperinflation only, as indicated by chest X-rays taken in February 2002.  On examination at each clinical visit, his lungs were clear to auscultation.

Following the Board's October 2009 remand, the Veteran underwent a VA examination later that same month for purposes of determining the nature and etiology of the Veteran's lung disability.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner noted that the Veteran did not experience any acute symptoms following the chemical exposure in service, and that he did not seek medical treatment at the time.  The Veteran currently was not on any treatment for his lungs.  He reported no shortness of breath, and no history of hospitalization for any respiratory condition.  The examiner indicated that chest X-rays first reveal hyperinflation in January 1991, and that pulmonary function testing in March 2003 was within normal limits.  The Veteran reported having no other symptoms at this time, except the feeling of fatigue with activities, such as when walking around a museum.  The examiner considered the Veteran's statements of exposure to hazardous chemical in service, and his service treatment records showing no pulmonary diagnosis.  The examiner pointed out that there was radiographic evidence of hyperinflation, without a pulmonary (lung) diagnosis.  Given that the Veteran's pulmonary function testing results from November 2009 were within normal limits, the examiner opined that there was no current pulmonary diagnosis.  The opinion was based upon a review of the Veteran's history, current examination, chest X-rays, and normal pulmonary function testing from 2003 and 2009.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent the Veteran contends he has current pulmonary problems, his testimony is competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of lung disability.  This is not something that would be readily apparent to a lay person.  Even physicians must rely on laboratory testing, pulmonary function testing, X-rays, and other diagnostic testing in order to render a valid diagnosis.   

While the Veteran complained of chest pain in service, chronic pulmonary disability  was not identified.  The post service findings of chronic obstructive pulmonary disease were based on chest x-ray findings in 1995; but the diagnosis was not repeated following more extensive testing that included pulmonary function tests in 2003.  The October 2009 VA examination concluded that the hyperinflation is a radiographic finding and not diagnostic of any disability.  It was concluded that the Veteran does not have chronic lung disease.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").   

The Board finds the October 2009 examiner's opinion to be probative for resolving the matter on appeal.  The examiner has the medical knowledge to express a competent opinion; and found no substantial clinical findings of a current pulmonary disability, which is consistent with results of pulmonary function testing being within normal limits.  The opinion appears accurate, and is fully articulated and contains sound reasoning.  

In this case, there is no competent evidence of current lung disability and certainly none that can be linked to service.   

A clear preponderance of the evidence is against a finding that the Veteran has a lung disability that either had its onset during service or is related to his active service.  The reasonable doubt doctrine is not for application.  Thus, service connection for a lung disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a lung disability is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


